Citation Nr: 1217844	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-33 002	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hand disability.

3.  Entitlement to service connection for bilateral hip disability.

4.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had verified active military service from September 1, 1966 to October 21, 1968 and from August 30, 1974 to August 31, 1986.  He reportedly also had additional service from October 22, 1968 to August 29, 1974, though it has not been verified.  A May 2007 response from the National Personnel Records Center (NPRC) indicates there is no record of that claimed service from October 22, 1968 to August 29, 1974.  However, in that same response, the NPRC also listed the Veteran's service as spanning from September 1966 to August 1986.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted the Veteran's claim of entitlement to service connection for bilateral hearing loss and assigned an initial 0 percent (i.e., noncompensable) rating.  The RO also, however, denied his claims of entitlement to service connection for bilateral hand, hip, and knee disabilities.  He appealed and elected to participate in the Decision Review Program, whereby these claims would be reconsidered by a Decision Review Officer (DRO).  The appeal concerning his bilateral hearing loss is for a higher initial rating for this disability, so for a compensable rather than noncompensable rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA adjudicators must consider his claim in this context, which includes determining whether to "stage" his rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

In February 2012, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, which often is referred to as a Travel Board hearing.

In a statement also submitted in February 2012, the Veteran raised additional claims for higher ratings for the peripheral neuropathy affecting his feet and for service connection for back and eye disabilities.  These additional claims have not been initially adjudicated by the RO, however, as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to consider these other claims and, consequently, is referring them to the RO for appropriate development and consideration.  Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the claims that are presently before the Board, since they require further development before being decided on appeal, the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

As a preliminary matter, the Board sees that the Veteran's service treatment records (STRs) dated prior to 1981 appear to be unavailable.  The May 2007 response from the NPRC indicates there were no additional STRs, that is, none other than those already in the claims file.  In the body of the rating decision when initially adjudicating the claims in March 2008, the RO indicated the service department had only sent the RO the Veteran's STRs dated from 1982 to 1986.  But since the Veteran had indicated in his February 2007 claim that his disabilities all had begun after 1982, adjudication of his claims was still possible because the RO had STRs concerning this succeeding service.  The RO nonetheless asked that he submit any STRs dated from 1966 to 1981 that he had in his possession.  In the December 2008 notice of disagreement (NOD), the Veteran's representative asserted it was the Veteran's contention that, if these missing STRs were obtained, they would indeed show a link between the disabilities claimed and his military service.


To this end, the Veteran apparently has contacted the NPRC on his own, albeit through his Congressman, to try and obtain these missing STRs.  A November 2008 response from the NPRC to the Congressman indicates the Veteran's original medical record requested had been loaned to VA.  In a January 2009 response to the Congressman, however, the NPRC forwarded additional STRs dated as early as 1981.  In a March 2009 letter, the RO acknowledged those newly-received STRs and informed the Congressman that it had been unable to obtain any additional STRs.  In a May 2009 statement, the Veteran acknowledged his awareness that the RO had been unable to locate all of his STRs.  There is no indication, however, the RO has tried to obtain these records from alternative sources like the Records Management Center (RMC) or National Archives and Records Administration (NARA), that is, after having the Veteran complete Form 13075 (Questionnaire About Military Service) and NARA Form 13055 (Request for Information Needed to Reconstruct Medical Data).  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); Moore v. Derwinski, 1 Vet. App. 401 (1991).  After the required attempts and follow-up attempts are exhausted, including to obtain any Surgeon General's Office (SGO) abstracts, etc., then the non-existence or unavailability of these records must be verified by each Federal department or agency from whom they are sought and this must be documented for the record by issuing a Formal Finding Memorandum on the unavailability of these records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  The Veteran also has to be appropriately notified in the event these additional efforts to obtain these records ultimately are to no avail.  38 C.F.R. § 3.159(e)(1).

There also are no relevant VA treatment records in the claims file dated after July 2010, so since nearly 2 years ago, although there is no indication of any such additional records in the Veteran's virtual VA claims file.  But as specifically concerning his claims of entitlement to service connection for his bilateral knee and hip disabilities, he indicated in his testimony during his recent February 2012 Travel Board hearing that he is continuing to receive treatment, including knee braces and pain medication, from his VA physician.  And he indicated that he even had an upcoming appointment at the local VA medical center (VAMC).

He also testified that he had been seen for his bilateral hand complaints in the past year, thus, since July 2010, which, again, is the date of the most recent VA treatment record in the claims file.

Therefore, before deciding whether he is entitled to service connection for his bilateral hand, hip, and knee disabilities, his more recent VA treatment records need to be obtained and considered.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, even if not actual, notice of the existence of these additional records and what amounts to constructive possession of them since they are generated and maintained within VA's healthcare system).

As specifically concerning his claim of entitlement to an initial compensable rating for his bilateral hearing loss, the Veteran needs to be reexamined to reassess the severity of this disability.  His last VA compensation examination for this disability was in December 2007, so some 41/2 years ago, and there is a VA audiology record in the file, since dated in April 2009, indicating his bilateral hearing loss is "progressive", suggesting it is getting worse or will at some point in the undetermined future.  No specific auditory thresholds were provided in that April 2009 record, however, and the Board is unable to determine the severity of the Veteran's hearing loss under the applicable regulatory criteria without specific results of auditory testing in specified frequencies and without considering his percentage of speech recognition.  38 C.F.R. §§ 4.85 and 4.86.  When, as here, available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated, or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, as well, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

As for his claim of entitlement to service connection for a bilateral hand disability, during his February 2012 Travel Board hearing the Veteran testified this and his other disabilities are all due to his military service, specifically, to his 20 years of handling cold metal, living out in the elements, on the ground and on snow, and getting and staying wet.  He asserted that, while there was no injury sustained during service per se that could have caused the arthritis that is now affecting his hands, he received treatment for his hands during service.  He pointed out, however, that since he was young at the time he mostly ignored his hand pain or just learned to live with it.  His STRs show significant treatment for left shoulder complaints.  His STRs also indicate that, in November 1985, he complained of pain in his left shoulder, but also radiating to his thumb, index finger, and long finger of his left hand.  In January 1986, he complained of chest pain radiating to the left side of his neck, left arm, and wrist.  His STRS further indicate he was eventually diagnosed with tardy ulnar palsy and impingement syndrome of his left shoulder in the summer of 1986.  While one of the treatment records dated during that summer appears to have an "R" written near the diagnoses, and another treatment record does not differentiate between the left and right shoulders, it is clear by his May 1986 Report of Medical History, during the evaluation given in anticipation of his retirement from the military, that it was indeed his left shoulder that had been injured earlier during his service.  He reported a history of painful or swollen joints and provided a narrative that his left arm and hand were stiff and had difficulty grasping, with pain up to his shoulder.  He also reported that he had fallen off of a truck when a button from his uniform sleeve had gotten caught on camouflage netting.  His Report of Medical Examination for the evaluation, however, is unremarkable for any objective clinical findings of a bilateral hand abnormality.

Service connection since has been granted for left shoulder impingement, 
status-post acromioclavicular (AC) joint separation.  So the extent the Veteran has left shoulder disability, he already is being compensated for it.

VA treatment records dated in January 1996, some 10 years after his service ended but many years prior to him filing this current claim, indicate he reported a 12-year history of intermittent, progressive, bilateral hand numbness and tingling dating back to his shoulder injury in 1984.  Bilateral carpal tunnel syndrome (CTS) was diagnosed.  In August 2005, a private treatment provider diagnosed the Veteran with a trigger finger at the left long finger and Dupuytren's contracture of the left hand.  And in November 2007 VA X-ray examination revealed minor bilateral scattered degenerative changes of his hands.

The extent of the Veteran's bilateral hand disability therefore remains unclear, both in terms of exactly what disorders he still has - or has had since filing his current claim for this disability, and whether any of these current disabilities are related or attributable to his military service or date back to his service.  The Board therefore needs a medical opinion before deciding this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During a VA compensation examination in November 2007, the examiner provided a recitation of the pertinent medical history gleaned from the Veteran's STRs.  The examiner observed the Veteran reported that 11/2 years earlier he had sought treatment for his hands and had complained that he was dropping things and could not grip with his left hand.  The Veteran said he was told that he had a little arthritis in his fingers, including in his left middle finger and trigger finger.  At the conclusion of that evaluation, the examiner diagnosed arthritic changes in the hands, including in the left middle finger and trigger finger, but concluded it was less likely than not a result of the right hand complaints and treatment noted at the time of the Veteran's retirement examination.  Significantly, though, that examiner had been asked to comment on whether any then current hand condition was due to the right hand complaints noted at the time of the Veteran's retirement physical examination and history, although his complaints instead had involved his left hand.  So the examiner did not comment on whether the then current arthritic changes in the hands, including in the left middle finger and trigger finger, were related to the Veteran's service, including to the documented left shoulder injury he had sustained in service that since had been determined service connected.  The examiner also was not asked to consider whether the Veteran's then current bilateral hand disability was related to his 20 years of handling cold metal, living out in the elements, on the ground and on snow, and getting and staying wet, which he also cites as the source or cause of this disability.  So medical comment is needed concerning this, as well.

Regarding the claim of entitlement to service connection for bilateral hip disability, during his February 2012 Travel Board hearing the Veteran testified this disability is due to being required to run 20 miles in less than 4 hours with a 62-pound rucksack on his back.  He believes he somehow damaged his hips in having to achieve that goal, and he said they are getting progressively worse.  He added that he had first noticed problems with his hips in 1982 or 1983, so while in service, although at the time these problems were just relatively mild.  He also testified that he had sought treatment during service for his hips, and that his physicians since service had told him that his severe spine disability was migrating to his hips.  In this regard, while he is not currently service connected for any disability affecting any segment of his spine (cervical, thoracic/dorsal, or lumbar), VA treatment records dated in September 2009 indicate he has been diagnosed with levoscoliosis and extensive spondylosis.  His STRs, however, do not mention any complaint, treatment, or diagnosis of a bilateral hip disability.  At the time of his May 1986 Report of Medical Examination, in anticipation of his retirement from service, no clinical findings of a bilateral hip disability were recorded.  Although he reported a history of swollen or painful joints in the Report of Medical History, that apparently was not in relation to any symptoms referable to his hips.  


Post-service private treatment records dated in June 2002 indicate that X-ray examination revealed mild degenerative changes of the hips.  VA treatment records dated in October 2002 indicate he complained of right hip pain since his time in the military.  VA treatment records dated in June 2009 indicate X-ray examination revealed no radiological abnormality of the left hip.  During the VA compensation examination in November 2007, the examiner provided a recitation of the pertinent medical history contained in the Veteran's STRs.  The examiner noted the Veteran had complained of right hip pain and had reported that he could not run or bend easily.  The examiner also noted the Veteran had reported that it hurt him to climb stairs and that he sometimes had to drag his right leg.  Subsequent to review of the claims file and completion of the physical examination, the diagnosis was arthritis of the right hip with possible avascular necrosis with referred pain to the knee, confirmed radiographically.  The examiner indicated magnetic resonance imaging (MRI) was required to exclude avascular necrosis.  He also noted that X-ray examination had showed narrowing of the joint space of both hips and degenerative joint disease (DJD), i.e., arthritis, in the right hip, but not the left hip.  That examiner concluded that it was less likely than not that the Veteran's arthritic condition or avascular necrosis, if present, was the result of his right leg and calf complaints during his active military service.  That examiner was not asked to consider whether the Veteran's then current bilateral hip disability, instead, was related to his claimed marching and running while qualifying for Delta Force training.

Regarding the claim of entitlement to service connection for bilateral knee disability, during his February 2012 Travel Board hearing the Veteran testified that this disability also stems from marching and running while qualifying for Delta Force training.  He reasserted that he was required to run 20 miles in less than 4 hours, carrying a 62-pound rucksack on his back.  His STRs dated in February 1984 show he complained of right leg pain and denied any trauma; instead, he said the pain was from stretching during physical training.  Additional STRs dated in February 1984 indicate the treating provider noted the Veteran's right leg pain was probably due to tendonitis.  His STRS dated in March 1984 indicate he underwent X-ray examination of his right lower leg, but that no significant evidence of bony abnormality was found.  Nevertheless, his STRs confirm he complained of pain in his right lower leg on a number of occasions.  In March 1984, he complained of right leg pain and the treatment provider noted it was probably from Achilles' tendonitis.  In October 1985, the Veteran complained of pain in the back of his leg of 3-4 weeks duration, and the history of tendonitis was noted.  The record of that instance of treatment includes a notation of the right and left leg, so not one versus the other.  His STRs dated in October 1985 also indicate he complained of left knee pain, due to physical stress, and was diagnosed with bursitis.  In the May 1986 Report of Medical Examination, conducted in anticipation of his retirement from the military, no clinical findings of a bilateral knee disability were recorded.  And while he reported a history of swollen or painful joints in the Report of Medical History, there was no narrative history of symptoms referable to his knees.

Post-service private treatment records dated in July 2003 indicate the Veteran presented with right knee complaints and was diagnosed with DJD of the right knee.  On VA compensation examination in November 2007, the examiner provided a recitation of the pertinent medical history contained in the Veteran's STRs.  Subsequent to review of the claims file and physical examination, the examiner did not however diagnose the Veteran with a bilateral knee disability.  Instead, the examiner concluded that the secondary conditions of the right leg and knee were not a result of the arthritic hip condition, as there were no records in the claims file to substantiate this.  It is significant, however, that the examiner did not offer any then current diagnoses referable to the knees, and that he did not offer any opinion as to whether the Veteran's then current bilateral knee disability was related to his active military service, but specifically to include his left knee bursitis or his complaints of right leg pain.  The examiner also was not asked to consider whether the Veteran's then current bilateral knee disability was related to his claimed marching and running while qualifying for Delta Force training.


The precise nature of the current left knee or left hip disability therefore remains unknown.  In his several statements and testimony, including during his February 2012 Travel Board hearing, the Veteran insisted that he had arthritis of the knees and reported bilateral (right and left) knee pain; however, only right-knee DJD was found on the private X-ray examination in July 2003.  Further, it is significant that the report of the private X-ray examination in June 2002 indicates that mild degenerative changes of the hips was found.  Since then, it appears that, while the Veteran has sought treatment for left hip pain, he has not been diagnosed with an underlying left hip disability.  Mere pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).
This requirement of current disability is satisfied when the claimant has the claimed disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, though, as there remain outstanding VA treatment records, these records may include evidence of a left knee or left hip disability to account for the Veteran's ongoing complaints of pain in these areas of his body.  Thus, the Board is not yet willing to deny his claims of entitlement to service connection for a left knee and left hip disability on the basis there is no evidence confirming he has these claimed disabilities unless and until it is, in fact, confirmed after receipt of these additional records that he does not actually have them.

Based on these points discussed, the Board needs medical comment on these important issues that will permit the Board to fairly decide these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Determine whether alternative sources of the Veteran's STRs exist, including, but not limited to, SGO abtracts concerning any relevant evaluation or treatment he may have received during service prior to 1981.  To this end, have him complete and return Form 13075 (Questionnaire About Military Service) and NARA Form 13055 (Request for Information Needed to Reconstruct Medical Data), and contact the RMC or NARA to try and obtain any additional STRs.  Associate all additional records obtained with the claims file.  Since these records are in the possession of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts and follow-up attempts as are necessary according to this regulation.


2.  Also obtain and associate with the claims file the Veteran's relevant VA treatment records maintained by the VAMC in Palo Alto, California, dated from July 2010 to the present.

And since these records also are in the possession of a Federal department or agency, the attempts and follow-up attempts to obtain them also are governed by 38 C.F.R. § 3.159(c)(2).

If, after sufficient efforts are expended to obtain these additional records identified in action paragraphs (1) and (2), it is determined that no such records are available or exist or the search for them otherwise yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file, including in a Formal Finding Memorandum on the unavailability of these records, and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(e)(1).

3.  Next, schedule a VA compensation examination to reassess the severity of his bilateral hearing loss.  All necessary diagnostic testing and evaluation needed to make this important determination should be performed.  To this end, the examiner must describe all functional and other impairment attributable to this service-connected disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).

4.  Also have the Veteran reexamined regarding his bilateral hand, knee, and hip disabilities.  All pertinent diagnoses must be recorded.  

(a)  The examiner is then asked to provide comment on the likelihood (very likely, as likely as not, or unlikely) that any current bilateral hand disability is related or attributable to the Veteran's military service or dates back to his service, in particular to his left hand complaints in service or his claimed 20 years of handling cold metal, living out in the elements, on the ground and on snow, and getting and staying wet.  

The examiner is also asked to comment on the likelihood (very likely, as likely as not, or unlikely) that any current bilateral hand disability alternatively is proximately due to or the result of the Veteran's service-connected left shoulder impingement, 
status-post AC joint separation.  As well, the examiner must indicate the likelihood (very likely, as likely as not, or unlikely) any current bilateral hand disability alternatively has been aggravated, meaning made permanently worse beyond its natural progression, by the service-connected left shoulder impingement, status-post AC joint separation.  So medical comment is needed concerning both causation and aggravation.

(b)  The examiner is additionally asked to specifically comment on whether the Veteran has arthritis in his left hip.  If the examiner determines the Veteran does not, he or she must specifically comment on the June 2002 private X-ray examination revealing mild degenerative changes of the hips, so both, not just one.  Then the examiner is asked to provide all diagnoses related to the hips and comment on the likelihood (very likely, as likely as not, or unlikely) that any current bilateral hip disability is related or attributable to the Veteran's military service or dates back to his service, in particular to his claimed physical training, including being required to run 20 miles in less than 4 hours with a 62-pound rucksack on his back.  Further, the examiner is asked to comment on the relationship, if any, between any current bilateral hip disability and the levoscoliosis and extensive spondylosis.

(c)  The examiner is asked to specifically comment on whether the Veteran has arthritis in his left knee.  Then the examiner is asked to provide all diagnoses related to the knees and comment on the likelihood (very likely, as likely as not, or unlikely) that any current knee disability is related or attributable to the Veteran's military service or dates back to his service, in particular to his right leg complaints in service or left-knee bursitis, or to his claimed physical training, including being required to run 20 miles in less than 4 hours with a 62-pound rucksack on his back.  Further, the examiner is asked to comment on the relationship, if any, between any current knee disability and the levoscoliosis and extensive spondylosis or any diagnosed bilateral hip disability.


In responding, the examiner should consider that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Moreover, to the extent the Veteran offers any supporting lay statements during the examination as to the experiencing of relevant symptoms or other disability while in service, or continually since, the examiner must remain mindful that the Veteran may be competent to report having experienced such symptoms since this may require only his personal knowledge, not medical expertise, as it may come to him through his senses.  The examiner therefore must specifically address the Veteran's claims that these claimed disabilities date back to his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

That said, however, his testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to ultimately have probative value.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The examiner must discuss the medical rationale of the opinions, whether favorable or unfavorable, based on the objective clinical findings and information obtained from review of the record.  So the claims file, including a complete copy of this remand, must be made available to the examiner to allow him opportunity to become familiar with the Veteran's pertinent medical and other history.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

5.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


